*206ORDER
The Disciplinary Review Board on June 10, 1997, having filed with the Court its decision concluding that UDIT STEVEN SHARMA of PENNINGTON, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of one year for his violations of RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process), RPC 7.1 (false or misleading communications), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and that prior to reinstatement to the practice of law respondent should be required to complete ten hours of professional responsibility courses and to submit proof of his psychiatric fitness to practice law, and good cause appearing;
It is ORDERED that UDIT STEVEN SHARMA is hereby suspended from the practice of law for a period of one year, effective August 6,1997, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement respondent shall complete ten hours of courses in professional responsibility given by the Institute for Continuing Legal Education; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate by competent psychiatric proof that he is fit to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*207ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.